Citation Nr: 0838460	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  94-44 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for the residuals of a right eye injury, including 
photophobia and a corneal scar.


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant had active service from January 1980 to January 
1983, and from October 1983 to July 1992.  This case 
originally came before the Board of Veterans' Appeals (Board) 
on appeal from an April 1994 rating decision issued by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee in which the RO granted service 
connection and assigned an initial noncompensable disability 
rating for the residuals of a right eye injury - namely, 
photophobia and a corneal scar.

The appellant thereafter appealed the initial rating to the 
Board, and in June 1996, the Board denied the appeal.  The 
appellant appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court), and the Court 
vacated the Board's decision and remanded the case in January 
1998. The Board remanded the case to the RO for further 
development of the evidence in July 1998.  In March 1999, the 
RO assigned an initial 10 percent rating for the right eye 
disability, effective from July 1992.  The Board subsequently 
remanded the case for further development in February 2001.  
In an October 2002 decision, the Board denied the claim for 
an initial evaluation in excess of 10 percent and the 
appellant appealed that denial.  The Court vacated and 
remanded the Board's decision in December 2003; the Court 
indicated that VA had failed to meet the notice obligations 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
The Secretary of VA then appealed the Court's December 2003 
Order to the United States Court of Appeals for the Federal 
Circuit (Federal Circuit).  

Thereafter the case was stayed pending the disposition by the 
Federal Circuit of two other cases, Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007) and Simmons v. Nicholson, 487 F.3d 
892 (Fed. Cir. 2007).  In May 2008, the Federal Circuit 
lifted the stay in this case and summarily affirmed the 
judgment of the Court.  The case was therefore remanded to 
the Board.

The Board notes that the appellant was originally represented 
by an attorney when the case was before the Court in January 
1998.  However, review of the record indicates that the 
attorney was no longer representing the appellant at the time 
of the 2003 Court appeal.  The certificate of service on VA's 
August 2003 brief was to the appellant only and the appellant 
was listed as pro se on both his September 2003 response and 
the May 2008 Order of the Federal Circuit.  The appellant 
continues to represent himself at this time.

The Board also notes that the Court, in its December 2003 
Order, stated that there was no evidence of record that VA 
ever notified the appellant that he needed "to provide any 
evidence in the claimant's possession that pertains to the 
claim."  At that time, this notice was the fourth notice 
element required under the provisions of 38 C.F.R. 
§ 3.159(b)(1).  However, the VCAA regulations were 
subsequently revised to, among other things, remove the 
fourth element of the VA notice requirements.  73 Fed. Reg. 
23356 (April 30, 2008).  This revision became effective on 
May 30, 2008, and it applies to all claims pending on that 
date as well as all new claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional development is 
necessary with respect to the remaining issues on appeal.  
Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for action as described below.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  The United States Court of 
Appeals for Veterans Claims (Court) found, in December 2003, 
that the notice requirements had not been fulfilled by VA.  
This is to be rectified on remand.

Furthermore, in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the Court held that, upon receipt of an application 
for a service-connection claim, 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of 
the claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  The appellant has not yet 
been provided with this notice.  This is to be rectified on 
remand.

In the January 1998 Court remand, VA's consideration of 
whether the appellant was forced to work exclusively at night 
as a result of his right eye disability was found to be 
inadequate by the Court.  The evidence of record currently 
contains no evidence from the appellant's employer(s); it is 
noted in the evidence of record that the appellant was 
employed as a police officer, at least up until 2001.  The 
attendance, performance evaluation and shift differential 
records, etc. from the appellant's employer(s) could contain 
plausible evidence that the appellant, as he claims, was 
unable to secure and follow a substantially gainful 
occupation during the daytime because of his service-
connected right eye disability.  In addition, these records 
could contain plausible evidence that the appellant, as he 
claims, was unable to drive at night without blurred vision.  
Therefore, the appellant's claim should be reviewed for a 
determination as to whether an extra-schedular rating is 
warranted for any period of time, including referral to the 
Director of Compensation and Pension.

The appellant last underwent a VA eye examination in October 
1998.  VA's duty to assist includes the conduct of a thorough 
and comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  When available evidence is too old for 
an adequate evaluation of the veteran's current condition, 
VA's duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Here, the 
appellant's last VA examination is stale as it took place 
more than ten years ago.  Because there may have been a 
significant change in the appellant's condition during the 
past ten years, a new examination is in order.  In addition, 
all employment and medical records relating to the 
appellant's eyesight not already of record must be 
identified, obtained and associated with the claims file.

Finally, the Board notes that the appellant has appealed the 
initial 10 percent rating that was assigned for his right eye 
disability and has continuously prosecuted his case since 
that time.  The appellant is, in effect, asking for a higher 
rating effective from the date service connection was 
granted.  Consequently, the AMC/RO must consider the entire 
time period in question, from the effective date of the grant 
of service connection to the present, including whether the 
assignment of a 'staged rating' is appropriate pursuant to 
the Court's holding in Fenderson v. West, 12 Vet. App. 119 
(1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

These considerations require a search for relevant medical 
and employment records and further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In 
addition, the duty to assist includes obtaining medical 
records and examinations where indicated by the facts and 
circumstances of an individual case.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill its 
statutory duty to assist the appellant to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2007) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2008) is completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate his claim, and of what part 
of such evidence he should obtain and 
what part the Secretary will attempt to 
obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002).  In addition, all 
notices pursuant to Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) must 
be completed.  

2.  The AMC/RO should contact the 
appellant to determine the names, 
addresses, and dates of treatment by any 
physicians, hospitals or treatment 
centers (private or VA, and including any 
employee health facilities) who provided 
him with relevant evaluation or treatment 
for any claimed symptoms of his service-
connected right eye disorder, including 
photophobia, after his discharge from 
active duty in 1992.  After obtaining the 
appropriate signed authorization for 
release of information forms from the 
appellant, the AMC/RO should contact each 
physician, optometrist, hospital, or 
treatment center specified by the 
appellant to obtain any and all medical 
or treatment records or reports relevant 
to the above mentioned claim not already 
of record, including, but not limited to, 
all pertinent VA treatment.  

All pieces of correspondence, as well as 
any medical or treatment records 
obtained, should be made a part of the 
claims file.  If private treatment is 
reported and those records are not 
obtained, the appellant and his 
representative, if any, should be 
provided with information concerning the 
negative results, and afforded an 
opportunity to obtain the records.  
38 C.F.R. § 3.159.

3.  The AMC/RO should contact the 
appellant to determine the names, 
addresses, and dates of employment for 
each employer of the appellant since 
1992.  With assistance and authorization 
from the appellant as needed, the AMC/RO 
should also obtain copies of the 
appellant's job descriptions, attendance 
records, shift differential records, work 
performance records, physical 
evaluations, medical records, 
disability/retirement records, weapon 
qualification records, driving records 
and eye examination records from each 
employer between 1992 and the present.  

These records should be associated with 
the claims file.  If any such records are 
not obtained, the appellant and his 
representative, if any, should be 
provided with information concerning the 
negative results, and afforded an 
opportunity to obtain the records.  
38 C.F.R. § 3.159.

4.  After the above development is 
completed, and whether or not records are 
received which are pertinent, the AMC/RO 
should schedule the appellant for a VA 
eye examination by an ophthalmologist in 
order to determine the severity and 
extent of his service-connected right eye 
disability since 1992.  The claims file, 
and any additional evidence obtained 
pursuant to the requests above, should be 
made available to the examining 
ophthalmologist for review.  The entire 
claims file must be reviewed by the 
examining ophthalmologist in conjunction 
with the examination and the report 
should state that such review has been 
accomplished.

The examination report should include a 
detailed account of all manifestations of 
ocular pathology present.  The examiner 
should determine the nature, extent, 
severity and symptomatology of any ocular 
disorder.  Specifically, the examiner is 
requested to provide an opinion as to the 
medical probability that any documented 
right eye injury residual, including 
photophobia and the corneal scar, has 
limited the appellant's capacity to work 
in the daytime or limited his capacity to 
drive at nighttime.  If there exists any 
objective test or measure of photophobia 
or night blindness, said testing should 
be accomplished in conjunction with the 
examination.

The results of any eye examinations of 
record should be discussed, as well as 
the clinical significance of any claimed 
symptoms or any intervals of time which 
demonstrate an absence of medical 
treatment.  The impact of the appellant's 
right ocular pathology on his ability to 
work during the daytime and to drive a 
vehicle at night since 1992 must be 
discussed.

Any opinion expressed must be accompanied 
by a written rationale.  If these matters 
cannot be medically determined without 
resort to mere conjecture, the examiner 
should comment upon this.

5.  The appellant must be given adequate 
notice of the aforementioned examination.  
He should be notified that it is his 
responsibility to report for any 
scheduled examination and to cooperate in 
the development of the case, and that the 
consequences of failure to report for a 
VA examination without good cause may 
include denial of the claim.  See 
38 C.F.R. §§ 3.158 and 3.655.  If he 
fails to report for the examination, this 
fact should be documented in the claims 
file.  A copy of all notifications must 
be associated with the claims file.

6.  If the appellant does not report for 
the examination, the AMC/RO should make 
the necessary arrangements to obtain 
responses to the requested medical 
opinions directly from a VA 
ophthalmologist.

7.  Upon receipt of the VA 
ophthalmological examination report, the 
AMC/RO should conduct a review to verify 
that all requested opinions have been 
offered.  If information is deemed 
lacking, the AMC/RO should refer the 
report to the VA examiner for corrections 
or additions.  See 38 C.F.R. § 4.2 (If 
the findings on an examination report do 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.).  

8.  After all appropriate development has 
been accomplished, the appellant's claim 
should be submitted to the Under 
Secretary for Benefits or the Director of 
the Compensation and Pension Service for 
extraschedular consideration in the 
manner prescribed in 38 C.F.R. § 3.321.

9.  After all of the above has been 
accomplished, the AMC/RO should again 
review the record, including any newly 
acquired evidence, and re-adjudicate the 
issue on appeal.  The readjudication 
should reflect consideration of all the 
evidence of record and be accomplished 
with application of all appropriate legal 
theories, statutes, regulations and 
Diagnostic Codes (past and current), as 
well as consideration and application of 
38 C.F.R. § 3.321, Fenderson v. West, 12 
Vet. App. 119 (1999) and Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

10.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, 
should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations (past and 
present) considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until notified.


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

